EXHIBIT NLDM ONE, L.L.C. FLIM FLAM FILMS, L.L.C. VOODOO PRODUCTION SERVICES, L.L.C. NOTICE OF ASSIGNMENT AND DIRECTION TO PAY Please make reference to the Agreement between NATIONAL LAMPOON, INC. ("NL") and FLIM FLAM FILMS, LLC ("Flim Flam") (together the "Parties") dated as of April 30, 2007 for the distribution of the motion picture "DIRTY MOVIE" or "NATIONAL LAMPOON'S DIRTY MOVIE" (the "Picture") as therein defined ("NL Agreement"). Unless defined herein, words and phrases appearing in this Notice of Assignment and Direction to Pay shall have the meaning as defined in the NL Agreement. 1.Please take notice that the interest of Flim Flam in the Agreement has been contributed to NLDM ONE, L.L.C. ("NLDM ONE") pursuant to a Contribution Agreement dated as of January 31, 2008 between Flim. Flam and NLDM ONE, and accordingly, the Licensee has assigned its 75% interest in the gross receipts of the Picture (as provided in paragraph 3 of the NL Agreement) to NLDM ONE. Notwithstanding the foregoing, Flim Flam has retained its right of recoupment of Production costs at 120% as provided in the penultimate sentence of paragraph 3 of the NL Agreement, except as provided in paragraph 2 below. 2.In light of certain distribution and production services performed for the Picture by Voodoo Production Services, LLC ("Voodoo"), as well as certain other financial considerations, NLDM ONE has agreed to assign an amount equal to 8% of the gross receipts of the Picture to Voodoo. In addition, Flim Flam has agreed to assign Voodoo the first $190,000 that it will be entitled to receive pursuant to its right of recoupment of Production costs as set forth in paragraph. 3 of the NL Agreement. Accordingly, the Parties hereby agree that paragraph 3 of the NL- Agreement shall be revised to read as follows: "3.
